Case 0:19-cv-63093-XXXX Document 1 Entered on FLSD Docket 12/14/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.:

  EVERTON LLOYD COLLEY,

                 Plaintiff,
  v.

  SUPER NICE STS, INC. D/B/A
  TRANSPORTATION AMERICA,

              Defendant.
  __________________________________/

                                           COMPLAINT
                                       {Jury Trial Demanded}

         Plaintiff, EVERTON LLOYD COLLEY, brings this action against Defendant, SUPER

  NICE STS, INC. D/B/A TRANSPORTATION AMERICA, pursuant to the Fair Labor Standards

  Act (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiff EVERTON LLOYD COLLEY was a resident of the

  State of Florida and an “employee” of Defendant as defined by the FLSA.

  3.     Defendant conducts business in Broward County, Florida and is a subcontractor for

  Broward County Transit.

  4.     At all times material hereto, Defendant, SUPER NICE STS, INC. D/B/A

  TRANSPORTATION AMERICA, was a Florida corporation with its principal place of business

  in South Florida, engaged in commerce in the field of transportation for sick and elderly people,

  at all times material hereto was the “employer” of Plaintiff as that term is defined under statutes

  referenced herein, engaged along with its employees in interstate commerce, and has annual gross

  sales and/or business volume of $500,000 or more.
Case 0:19-cv-63093-XXXX Document 1 Entered on FLSD Docket 12/14/2019 Page 2 of 3



  5.       Two or more of Defendant’s employees handled tools, supplies, and equipment

  manfuactured outside Florida in furthernace of their business including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, automobiles, and

  paper.

  6.       Plaintiff EVERTON LLOYD COLLEY worked for Defendant as a dispatcher.

  7.       Defendant failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

  regular hourly rate for certain hours worked over 40 each week.

  8.       Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

  change as Plaintiff engages in the discovery process.

  9.       Defendant knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

  10.      Plaintiff complied with all conditions precedent to bringing this suit, or same have been

  waived or abandoned.

  11.      Plaintiff retained the services of the undersigned and is obligated to pay for the legal

  services provided.

                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)

  12.      Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-11 above as if

  set forth herein in full.

  13.      Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiff is entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

  to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  14.      Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).
Case 0:19-cv-63093-XXXX Document 1 Entered on FLSD Docket 12/14/2019 Page 3 of 3



         WHEREFORE, Plaintiff demands judgment against Defendant plus costs, reasonable

  attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                               Respectfully submitted,

                                               Koz Law, P.A.
                                               320 S.E. 9th Street
                                               Fort Lauderdale, Florida 33316
                                               Phone: (786) 924-9929
                                               Fax: (786) 358-6071
                                               Email: ekoz@kozlawfirm.com




                                               Elliot Kozolchyk, Esq.
                                               Bar No.: 74791
